Citation Nr: 1241806	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-06 160	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to include passive aggressive reaction.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from February 1956 to February 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the August 2008 rating decision, the agency of original jurisdiction (AOJ) found that the Veteran had not submitted new and material evidence to reopen his claims for service connection for a right shoulder disability and for a psychiatric disorder, to include passive aggressive reaction.  Thereafter, in his February 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  In October 2012, the Veteran notified the Board that he would be unavailable to attend his scheduled hearing and that he wished his appeal to be decided on the evidence of record.  In light of the Veteran's statement, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

Furthermore, the Board notes that in a July 2012 supplemental statement of the case (SSOC), the AOJ was noted to have reopened the Veteran's claims on appeal, but continued to deny the underlying claims for service connection.  Regardless of the AOJ's actions in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claims for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for a right shoulder disability and for a psychiatric disorder, to include passive aggressive reaction, as claims to reopen.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability is discussed in the decision below.  The underlying question of service connection for a right shoulder disability, as well as whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder, to include passive aggressive reaction, are addressed in the remand that follows the decision below.  


FINDINGS OF FACT

1.  In a January 2000 rating decision, the AOJ determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a right shoulder disability.  The Veteran did not appeal the January 2000 rating decision.  

2.  Evidence received since the AOJ's January 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that determined that new and material evidence had not been submitted to reopen a claim of service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffered a right shoulder injury in service and that current osteoarthritic changes in the right shoulder are related to that injury.  

As noted above, in a January 2000 rating decision, the AOJ determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a right shoulder disability.  The Veteran did not appeal the January 2000 decision.  Thus, the Board finds the January 2000 rating decision to be final.  38 U.S.C.A. § 7105(b), (c).  

In April 2008, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical examination/opinion.  

By way of history, the Veteran's claim for a right shoulder condition was first denied in a July 1983 rating decision.  While the Veteran was noted to have suffered a right shoulder injury in service, the AOJ determined that the injury had been acute and transitory, as no residual disability had been identified on medical examination at discharge.  The AOJ later determined in January 2000 that the Veteran had not submitted any evidence to warrant reopening of his claim.  

The evidence received subsequent to the final January 2000 rating decision includes both VA and private treatment records that reflect diagnoses for osteoarthritic changes in the Veteran's right shoulder.  In particular, an October 2011 VA orthopedic surgery outpatient note associated with the Veteran's Virtual VA electronic file reflects the clinician's impression of advanced osteoarthritis of the right shoulder "secondary to probable fracture or dislocation" of the Veteran's right shoulder in service.  

The Board finds that the above-noted VA and private treatment records to be new as they were not previously considered by the AOJ in the January 2000 rating decision.  Furthermore, the Board finds the October 2011 VA orthopedic surgery outpatient note, in particular, to be material, as it relates to an unestablished fact necessary to substantiate the claim.  Here, the October 2011 VA orthopedic surgery outpatient note appears to provide a medical link between the Veteran's current right shoulder disability and his period of service.  As this was an element that was not found present in the prior final denial in January 2000, the Board finds that this evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117.  

Accordingly, the Board finds that evidence received subsequent to the January 2000 rating decision is new and material and serves to reopen the claim for service connection for a right shoulder disability.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for a right shoulder disability, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened; to that limited extent, the appeal is granted.  



REMAND

With regard to the claim for service connection for a right shoulder disability, the Board notes that service treatment records, dated from October to December 1957, document the Veteran's treatment for intermittent right shoulder pain.  During this period the Veteran was also noted to complain of being unable to fully abduct his right shoulder.  An X-ray of the right shoulder at that time was negative.  Otherwise, a December 1957 service treatment note reflects that the Veteran had nearly a full range of motion of the right shoulder with crepitation evident.  Thereafter, a medical examination at the time of the Veteran's separation from active service did not reveal any abnormality or disability of the right shoulder.  

Private treatment records dated in October 1963 reflect the Veteran's involvement in an automobile accident, which resulted in severe muscular strain of the trapezius and over the right side of the neck and right shoulder area.  An X-ray of the right shoulder at that time was negative.  In a September 1999 application for benefits (VA Form 21-526), the Veteran reported incurring a torn right shoulder muscle during service training when he missed a rung during a ladder crossover.  

A subsequent September 2007 private treatment record from West Ridge Orthopedic & Surgical Specialists notes the Veteran's report of intermittent right shoulder pain since 1957 while in service.  The Veteran was reported to have stated that he injured his right shoulder when he jumped to get an overhead bar, jerked his right shoulder and dislocated the right shoulder.  An MRI (magnetic resonance imaging) scan of the right shoulder in October 2007 revealed advanced osteoarthritis of the glenhumeral joint and moderate osteoarthritis of the AC (acromioclavicular) joint, and a small defect of the rotator cuff.  

As noted above, in an October 2011 VA orthopedic surgery outpatient note associated with the Veteran's Virtual VA electronic file, a VA clinician reported an impression of advanced osteoarthritis of the right shoulder secondary to probable fracture or dislocation of the Veteran's right shoulder in service.  The Board notes that it is not clear what history the clinician relied upon in rendering the opinion; nor was any rationale provided to support the nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (An examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.); Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion.)  

In light of the lack of rationale for the VA clinician's opinion in October 2011, the Board concludes that the Veteran should be afforded a VA examination to assess whether his current right shoulder disability, diagnosed as osteoarthritis of the right shoulder, is related to his period of service.  A complete rationale or explanation for the examiner's opinion should be provided.  

In finding that further development for a VA examination is necessary to adjudicate the Veteran's claim for service connection for a right shoulder disability, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) holding that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  

The Board also notes that the Veteran was awarded Social Security Disability Insurance (SSDI) in July 1987.  In June 2008, in support of his claims for service connection for a right shoulder disability and for a psychiatric disorder, to include passive aggressive reaction, the Veteran submitted the favorable July 1987 Administrative Law Judge (ALJ) decision granting his claim for SSDI benefits.  Along with the decision, the Veteran submitted a decision list of the evidence considered by the ALJ in rendering the decision.  The list includes a number of mental health exhibits/records considered by the ALJ in granting the Veteran's claim.  These exhibits/records are not associated with the claims folder or with the Veteran's Virtual VA electronic file.  

The duty to assist pertains to potentially relevant records that a claimant has adequately identified, which includes SSA records.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonably possibility that the records could help the claimant substantiate his/her claim(s) for benefits, the duty to assist requires VA to obtain the records."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, there must be a specific reason to believe that particular records may give rise to pertinent information to conclude that they are relevant.  Id.  With regard to records associated with an SSA decision, when the decision pertains to a medical condition completely unrelated to the one being claimed, and the claimant makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which the claimant seeks benefits, relevance is not established.  

At the same time, the Court in Golz emphasized that in close or uncertain cases, the VA should be guided by the principles underlying the uniquely pro-claimant system.  Thus, as long as a reasonable possibility existed that the records could be relevant to a claimant's claim, VA was required to assist the claimant in obtaining the identified records.  Golz, 590 F.3d at 1323.  

Here, it is clear that both mental health exhibits/records, as well as a limited number of orthopedic exhibits/records, that were considered in the July 1987 ALJ decision would be relevant to the Veteran's attempt to establish service connection for both a psychiatric disorder, to include passive-aggressive reaction, and for a right shoulder disability.  As such, the AOJ should contact the Social Security Administration (SSA) and attempt to obtain any available records associated with the favorable July 1987 SSA decision.  

The Board is mindful that given the length of time since the SSDI decision was rendered, some 25 years ago, any records associated with the award may not be available.  Nonetheless, the law is clear that the Secretary's efforts to obtain Federal records must continue until they are obtained or until it is reasonably certain that they do not exist or further efforts to obtain those records would be futile.  See 38 U.S.C. § 5103A(b)(3) (West 2002).  As such, a remand is necessary to make an effort to obtain any available records associated with the July 1987 SSA decision before a decision on the Veteran's claims for VA benefits is made.  

The Board is also aware that in an April 1993 statement in support of claim (VA Form 21-4138), the Veteran reported that he had been receiving treatment as the VA Medical Center (VAMC) in Salem, Virginia since 1977.  The Board's review of the claims folder does not reflect a request by the AOJ for VA treatment records dated from 1977, although requests for VA treatment records dated in 1984 and 1986 were made.  As VA treatment records from 1977 may be relevant to the Veteran's claims on appeal, the AOJ should make a request to the Salem VAMC for any available treatment records for the period from 1977 to 1984 (the date of the earliest VA treatment records associated with the claims folder).  If records are unavailable, that fact should be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  Any response from the Salem VAMC should also include, if applicable, a comment concerning a search of any retired records or that no retired records exist.  

Finally, the Veteran should be provided an opportunity to supplement the record on appeal with any relevant VA or private treatment records associated with his claimed right shoulder disability or his claimed psychiatric disorder, to include passive aggressive reaction.  The Board notes that the most recent VA treatment records from the VA Medical Center (VAMC) in Salem, Virginia associated with the claims folder (and with the Virtual VA electronic file), are dated no later than January 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for a right shoulder disability or for a psychiatric disorder, to include passive aggressive reaction.  After obtaining the appropriate release forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  (VA treatment records associated with the claims folder, to include Virtual VA, are dated no later than January 2012.)  If any records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

2.  Contact the Salem VAMC and request available treatment records for the period from 1977 to 1984 (the date of the earliest VA treatment records associated with the claims folder).  If records are unavailable, that fact should be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(c), (e).  Any response from the Salem VAMC should also include, if applicable, a comment concerning a search of any retired records or that no retired records exist.  

3.  Contact the SSA and request copies of all pertinent information considered by the agency in awarding the Veteran SSDI benefits in July 1987.  If the records cannot be obtained after reasonable efforts have been made, or are unavailable, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's right shoulder problems and is also requested to review the record (to include the Veteran's service treatment records, private treatment records dated in October 1963, which are associated with the Veteran's treatment following an automobile accident, as well as an October 2011 VA orthopedic surgery outpatient note).  Following a full examination of the right shoulder and a report of the relevant clinical findings, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed disability of the right shoulder had its onset during service or is otherwise related to service.  (The examiner should comment on the significance of the post-service muscle injury to the right shoulder area in October 1963, as well as the October 2011 VA orthopedic surgery outpatient note in which the clinician appears to have linked osteoarthritis of the right shoulder to the Veteran's period of service.)  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's report (lay observations) of right shoulder pain since service.  A complete rationale or explanation for the requested opinion(s) must be provided.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


